Nardelli and McGuire, JJ,
dissent in part in a memorandum by McGuire, J., as follows: It may well be that under the Surrogate’s Court Procedure Act the executor’s commission paid to McAuliffe was not “payable” to him until after he left the law firm. But nothing in paragraph 8.5 (b), the relevant provision of the partnership agreement, requires the conclusion that the parties to the agreement intended the meaning of the word “payable” to be determined in accordance with the Surrogate’s Court Procedure Act. The word is used in other provisions of the agreement having nothing to do with such commissions, and those provisions similarly do not require the conclusion that a sum of money is “payable” only when there is an unqualified legal entitlement to the receipt of the entire sum. An agreement, moreover, should be construed in a commercially reasonable fashion (Matter of Lipper Holdings v Trident Holdings, 1 AD3d 170 [2003]). Under Supreme Court’s reading of the word “payable,” however, the firm would have no claim for even a penny if a partner worked on firm time for hundreds of hours marshaling the assets of an estate and then left the firm days before his commission was “payable” under the Surrogate’s Court Procedure Act. Because the word “payable” in the agreement is ambiguous, Supreme Court should have denied Mc-Auliffe’s motion for summary judgment dismissing the complaint to the extent it seeks an accounting and recovery of the commission. I agree with the majority that Supreme Court correctly denied the law firm’s cross motion for partial summary judgment.